Citation Nr: 1828056	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-04 071A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) for the period prior to February 18, 2016.  

2.  Entitlement to a rating in excess of 20 percent for herniated disc of the lumbar spine with arthritis. 

3.  Entitlement to a rating in excess of 20 percent for the residuals of umbilical hernia repair.

4.  Entitlement to a rating in excess of 10 percent for a pterygium. 

5.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

6.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

7.  Entitlement to service connection for ear pain with vertigo.  

8.  Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to July 1953, October 1953 to October 1957, June 1959 to August 1959, and September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

On November 1, 2017 and May 1, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran by his authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


